Citation Nr: 0532519	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-14 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to November 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The decision denied the veteran's 
claim seeking entitlement to service connection for a low 
back disorder, to include degenerative disc disease, lumbar 
spine and numbness in legs and feet.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See  66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice should 
be provided to a claimant before initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim. Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Here, it is unclear from the 
record whether the appellant was explicitly asked in the VCAA 
letter whether to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Consequently, a remand is required to comply with the notice 
and duty to assist provisions contained in the VCAA.

The Board observes that during service in September 1971, the 
veteran reported suffering low back pain as a result of a 
fall while he was in the shower.  He was examined at the 
McConnell Air Force Base Hospital and was placed on profile 
for approximately 10 days with a low back strain.  In April 
1972, the veteran was again examined at the McConnell Air 
Force Base Hospital after reporting problems with his lower 
back.  

The Board further notes that the duty to assist includes 
obtaining VA and non-VA medical records and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).  In this regard, there are no VA medical 
records in the claims file.  However, there are private 
medical records from the Huey Long Medical Center showing 
that the veteran sought treatment for his lower back at 
various times from June 2000 to July 2002.  In November 2001, 
the veteran was diagnosed with bilateral peroneal and tibial 
neuropathy.  In February 2002, the veteran was diagnosed with 
degenerative disc disease in the lower lumbar spine.  On 
remand, the RO should attempt to obtain any private medical 
records from November 1974 to June 2000 that pertains to the 
veteran's treatment for low back disorders, to include 
arthritis.  Additionally, the veteran should be scheduled for 
an examination to ascertain the etiology of the above named 
disorder(s).  The Board reminds the veteran that the duty to 
assist is not a one-way street, and that he has a duty to 
cooperate, to include reporting for examination.  38 C.F.R. 
§§ 3.326, 3.327, 3.655 (2005); see also Wood v. Derwinski, 1 
Vet. App. 190 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The VA should ask the veteran to 
identify all healthcare providers who 
have treated him for low back disorder(s) 
from November 1974 to June 2000.  If 
records are unavailable, please have the 
provider so indicate.

2.  The VA must review the entire file 
and ensure for the issue remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. § 5103A (West 2002) and 38 
C.F.R. § 3.159 (2005); as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the RO must inform the 
claimant (1) about the information and 
evidence the claimant is expected to 
provide; and (2) request or tell him to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issue on appeal.

3.  After completion of 1 and 2 above, VA 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic and 
neurologic examinations to identify any 
disorder(s) of the spine, tibia, legs, or 
feet, to include arthritis, with opinions 
as to the etiologies.  The claims file, 
this remand and treatment records must be 
available to, and reviewed by, the 
examiner in connection with the 
examination, and the report should be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination and range of 
motion studies expressed in degrees.  
After the claims file is reviewed and a 
thorough clinical examination is 
conducted, the examiner should offer an 
opinion as to: (1) whether the veteran 
has any particular disorder(s) of the 
spine, to include arthritis; (2) whether 
it is at least as likely as not (50 
percent or more probability) that such 
disorder(s) is etiologically related to 
the veteran's period of active duty; (3) 
whether it is at least as likely as not 
(50 percent or more probability) that 
such disorder(s) pre-existed service 
(with an explanation) and, if so, was 
aggravated (worsened) by active duty; or 
(4) whether it is at least as likely as 
not (50 percent or more probability) that 
such disorder(s) was aggravated by a 
disorder that the examiner believes is 
related to service.  If arthritis is 
found, the examiner should indicate (1) 
whether it was manifested within one year 
of service; and (2) whether it is due to 
age or related to some in-service trauma.

4.  After completion of the above, VA 
should readjudicate the appellant's 
claim, including any additional evidence 
obtained by VA on remand.  If any 
determination remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time to respond before the case 
is returned to the Board for further 
review.

The purpose of this remand is to comply with due process of 
law and further develop the appellant's claim.  No action by 
the appellant is required until he receives further notice; 
however, the appellant is advised that failure to cooperate 
by reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


